The Chancellor.
The controversy is between two bodies of men, each claiming to be the Trustees of Anti-Psedo Baptist Society; or in another aspect, between two parties, one of which claims that the other has seceded. Each body claiming to be the trustees, or each party, by the body of men it claims to be the true trustees, asserts the right to the possession and care of the property of the Anti-Psedo Baptist Society. This question of property and right of possession belongs to another tribunal.
*324The interposition of this court, by injunction, was asked by the body or party claiming to be in possession of the old meeting house and burying ground of the Anti-Psedo Baptist Society, to restrain any entry therepn without their permission. When the answer came in, the true nature of the controversy was more fully disclosed to the court; and the question now presented is, whether the injunction granted on the reading of the bill should be continued, in view of the case as it now appears on the bill and answer.
It appears from the bill and answer, that the party in possession of the old building and burying ground do not refuse permission for funeral services and funerals, by the other party, from any unwillingness that such services and burials should be performed and made, there; nor on the idea that such services and burials would be any serious injury to the premises. All they require is, that the other party shall ask permission to do so, and pay the usual charges, by way, I suppose, of recognizing their right.
The other party refuse to make such recognition by asking-permission.
As to these funeral services and burials, therefore, the parties, as the case now appears, are standing upon no vital or very essential question. . These funeral services and burials without permission would be at most, mere trespasses, doing not only no irreparable, but no serious injury.
Under these circumstances, I think it is not a case in which this court should continue its interposition by Injunction.
Trespasses, or alleged trespasses of this character must be left to the law tribunals.
The injunction will be modified by being dissolved as to this part of it.
Order accordingly.